Citation Nr: 0940654	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 70 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1969 to March 1973.

Procedural history

Service connection for PTSD with depression was granted in a 
March 2005 rating decision; a 50 percent disability rating 
was assigned, effective January 21, 2005.

A May 2005 rating decision granted service connection for 
bilateral hearing loss and assigned a noncompensable (zero 
percent) rating, effective April 5, 2005.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which, in part, continued the 50 percent 
rating assigned to PTSD and the noncompensable rating 
assigned to bilateral hearing loss; and denied the Veteran's 
claim of entitlement to service connection for hypertension.  

In an October 2007 rating decision, the RO increased the 
Veteran's service- connected PTSD to 70 percent disabling, 
effective June 5, 2006.  There is no indication from the 
Veteran or his representative that he is satisfied with this 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

In February 2009, the Board remanded these issues for 
additional development.  This has been accomplished, and in 
March 2009 the RO issued a supplemental statement of the case 
which continued to deny the claims.  The Veteran's VA claims 
folder has been returned to the Board for further appellate 
proceedings.



Issues not on appeal

In February 2009, the Board denied the Veteran's claims of 
entitlement service connection for headaches, a bilateral 
knee disability, bilateral flat feet, chronic obstructive 
pulmonary disease, and a lumbar spine disability.  It appears 
that the Veteran has taken an appeal to the United States 
Court of Appeals for Veterans Claims (the Court), and that 
such appeal is pending at the Court at  this time.  Those 
issues are not currently before the Board and will be 
discussed no further herein.  


FINDINGS OF FACT

1.  The competent medical evidence does not support a finding 
that a relationship exists between the Veteran's current 
hypertension and his military service.

2.  The Veteran's PTSD is currently manifested by sleep 
impairment, nightmares, isolation, suicidal ideation, 
hypervigilence, exaggerated startle response, intrusive 
thoughts and flashbacks; there is no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

3.  A March 2005 private audiological examination report 
shows an average pure tone threshold of 51 decibels in the 
right ear, with speech recognition ability of 88 percent, and 
average pure tone threshold of 54 decibels in the left ear, 
with speech recognition ability of 92 percent.

4.  A January 2007 VA audiological examination shows an 
average pure tone threshold of 55 decibels in the right ear, 
with speech recognition ability of 96 percent, and average 
pure tone threshold of 54 decibels in the left ear, with 
speech recognition ability of 94 percent.

5.  The evidence does not show that the Veteran's service-
connected PTSD or bilateral hearing loss are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.   


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The criteria for an increased disability rating for the 
Veteran's service-connected PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 
(2008).

3.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the Veteran's bilateral hearing loss are not  met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2008).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hypertension.  He 
also contends that his service-connected PTSD and bilateral 
hearing loss warrant a higher disability rating.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.


Stegall considerations

As was alluded to in the Introduction, the Board remanded 
these claims in February 2009.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran an examination for his claim for 
entitlement to service connection for hypertension, and to 
provide an appropriate notice pursuant to the Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) as to his increased rating 
claims.  The AOJ was then to readjudicate the claims.

The Veteran was afforded a VA examination in March 2009, the 
report of which has been associated with the claims folder.  
Also, a letter complying with Vazquez-Flores as to the 
increased rating claim for PTSD was sent to the Veteran in 
February 2009.  Both the examination report and letter will 
be discussed below.  The RO subsequently readjudicated the 
claims in the March 2009 supplemental statement of the case 
(SSOC).

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for a service connection claim and an increased 
rating in letters from the RO dated August 16, 2006, 
including a request for evidence "showing that your service-
connected [PTSD] has increased in severity," and March 20, 
2007, including a request for evidence "showing that your 
service-connected bilateral hearing loss has increased in 
severity."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
August 2006 and March 2007 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "[r]elevant records from any Federal 
agency.  This may include records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  See August 2006 letter.  Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The VCAA letters specifically advised the Veteran that to 
substantiate his service connection claim the evidence must 
show "a relationship between your disability and an injury, 
disease or event in military service."  See the August 16, 
2006 letter at page 9.

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the August 16, 2006 letter at page 5.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) (3), (4) and (5), in the 
August 2006 and March 2007 letters from the RO, as well as in 
the February 26, 2009 letter.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 9411, for service-connected PTSD in a letter 
from the RO dated February 26, 2009.

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the August 
2006, March 2007, and February 2009 VCAA letters, and his 
claims were readjudicated in the March 2009 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notices.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claims on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

The Board notes that the Veteran is represented in this 
matter by an attorney, who is presumed to be familiar with 
the VCAA.  The Veteran and his counsel are amply aware of his 
responsibilities and those of VA as outlined in the VCAA 
letters.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) [appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained Social 
Security Administration (SSA) medical records, service 
treatment records, VA outpatient medical records, and 
provided the Veteran with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  On 
his VA Form 9, substantive appeal, the Veteran declined to 
have a personal hearing.  

Accordingly, the Board will proceed to a decision.  





	(CONTINUED ON NEXT PAGE)



1.  Entitlement to service connection for hypertension. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hypertension

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008). 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).


Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran essentially contends that his currently diagnosed 
hypertension is related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

In this case, it is undisputed that the Veteran now has 
hypertension, as is evidenced by a March 2009 VA examination 
report and numerous VA treatment records.  Hickson element 
(1) is therefore satisfied.

Concerning Hickson element (2), in-service incurrence of 
disease or injury, the Veteran's February 1973 separation 
physical examination indicates a blood pressure reading of 
140/100.  A notation of "mild elevation of blood pressure 
N[ot] C[considered] D[isabling]" was made.  Although this 
appears to constitute an isolated finding rather than a 
diagnosis of hypertension, see 38 C.F.R. § 4.104, for the 
purposes of this decision the Board will accept that element 
(2) has been met. 
The Board adds that hypertension was not diagnosed within the 
one year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Hypertension was evidently initially 
diagnosed several decades after the Veteran left service.  
The record contains a March 2005 VA general examination 
report, which noted the Veteran's report of being diagnosed 
with hypertension three to four years before 

With respect to crucial Hickson element (3), medical nexus, 
in the March 2009 VA hypertension examination report, the 
examiner mentioned that the Veteran had an elevated blood 
pressure reading at service separation in 1973, and he began 
treatment at VA in 1999, at which time hypertension was 
mentioned.  The examiner cited to the 2005 VA examination, 
the report of which noted the Veteran's statement that 
hypertension began in the previous three to four years.  

Noting that there was a 26 year gap from service discharge 
without medical documentation of hypertension and that one 
elevated blood pressure reading in 1973 was not sufficient to 
render a diagnosis of hypertension as blood pressure readings 
can be transient, the examiner opined that it was less likely 
that the Veteran's current hypertension was related to the 
one isolated entry at service discharge.  

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
reviewed the Veteran's VA claims folder.  In addition, the 
examiner gave a detailed rationale for his opinion: one 
elevated blood pressure reading did not equate to a diagnosis 
of hypertension [consistent with the Court's discussion in 
Rabideau]; and there was no evidence of hypertension for 26 
years after service discharge.     

Moreover, the opinion appears to be congruent with the 
Veteran's medical history, which shows just the one isolate 
reading on separation and which was pertinently negative for 
findings of hypertension for many years after service.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a medical statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion"].

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran contends that his current 
hypertension is related to his military service, it is now 
well established that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of his claim are not competent medical evidence 
and do not serve to establish a medical nexus.

The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran contends that he has had 
hypertension continually since service, he has not presented 
supporting medical evidence.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  As has been discussed above, 
hypertension was initially diagnosed decades after service.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension.  Accordingly, the Board finds that Hickson 
element (3) is not met, and the claim for entitlement to 
service connection for hypertension fails on this basis.




	(CONTINUED ON NEXT PAGE)





2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 70 percent 
disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the Veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the Veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:  

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.	

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). 

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis 

The Veteran seeks an increased rating for his service-
connected PTSD, which is currently evaluated 70 percent 
disabling.

Mittleider concerns

In addition to PTSD, for which service connection has been 
established, the record shows an additional diagnosis of 
major depressive disorder, which is not currently service-
connected.  See, e.g, VA examination report dated in January 
2007.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
Veteran's PTSD and that resulting from his nonservice-
connected major depressive disorder.  Further, no mental 
health professional has attempted to distinguish between said 
symptomatology. Accordingly, for the purposes of this 
decision, the Board will attribute all of the Veteran's 
psychiatric symptoms to his service-connected PTSD.

Schedular rating

The Veteran's service-connected PTSD is currently rated 70 
percent disabling.  
The Board has reviewed the evidence in order to determine 
whether the criteria for the assignment of a 100 percent 
disability rating have been met. 

There is no evidence of gross impairment to thought processes 
and communication.  The January 2007 VA examiner described 
the Veteran's thought content as unremarkable.  The Veteran's 
speech was hesitant and his affect was restricted.  
Additionally, VA treatment records dated throughout the 
appeal have consistently shown that the Veteran's thought 
processes were logical and goal-directed, his thought content 
was relevant (and at times pessimistic), and speech was 
clear, coherent, relevant, spontaneous, and without loosening 
of any associations.  Accordingly, gross impairment to 
thought processes and communication has not been 
demonstrated.  

With respect to persistent delusions or hallucinations, a 
March 2007 VA clinical record specifically noted that there 
was no evidence of delusions or hallucinations.  At the 
January 2007 VA examination, the Veteran reported that at 
times he did not know whether he was awake or asleep.  The 
examiner indicated, however, that the Veteran's descriptions 
were hypnagogic or hypnapompic hallucinations that are not 
part of a psychotic presentation and are normal for some 
people.  The Veteran specifically denied hallucinations and 
delusions at that examination.  In any event, even if this 
may be characterized as a hallucination, there is no evidence 
that it is persistent 

Additionally, there is no evidence of grossly inappropriate 
behavior. no inappropriate behaviors were noted upon 
examination in January 2007 or in any of the VA treatment 
records which showed that the Veteran was usually 
cooperative, and on occasion restless or agitated.  

As for being in persistent danger of hurting himself or 
others, some VA treatment records document the Veteran's 
suicidal thoughts, but he denied that he would take his life. 
The majority of VA treatment records and the January 2007 VA 
examination report showed that the Veteran consistently 
denied suicidal and homicidal ideation.  In particular, a 
July 2008 VA record noted that the Veteran had moved away 
from severe suicidal ideation/intent two years ago and was no 
longer suicidal.  The record does not indicate any reports of 
suicidal gestures or suicide attempts.

With regard to an intermittent inability to perform 
activities of daily living, including maintenance of minimal 
hygiene, a March 2007 VA treatment record noted that the 
Veteran reported that at times he did not shower for two or 
three days and did not get out of bed.  However, the January 
2007 VA examiner noted that the Veteran was able to maintain 
personal hygiene and that he was appropriately dressed.   VA 
treatment records throughout the appeal have alternately 
described the noted that the Veteran's grooming and hygiene 
as fair or good.  Thus, a preponderance of the evidence as to 
this point does not demonstrate an inability to perform 
maintenance of minimal hygiene.

As for activities of daily living, against the Veteran's 
report that he stays in bed for two or three days at a time 
is evidence which suggests that he went out and even was a 
member of a pool league.  An April 2008 record noted that the 
Veteran acknowledged that he was more wiling to be with 
people now, he saw or talked with his sister daily, spent 
more time with his daughters, and saw groups of friends once 
a week.  He also took guitar lesions which he enjoyed, and 
indicated that he used his artistic endeavors as a way to 
open and connect with others and to express emotions.  A July 
2008 record noted that the Veteran routinely left the house 
to visit friends or family, and was engaging in pleasurable 
activities.  

Concerning disorientation to time or place, the Board notes 
that the January 2007 VA examination report and a March 2007 
VA clinical record described the Veteran as being oriented to 
time, place and person.  The claims folder is negative for 
evidence that the Veteran has been disoriented to time or 
place.  

With regard to memory loss for the names of close relatives 
or the Veteran's own name, his memory for recent and remote 
events was noted to be intact in March 2007.  His remote, 
recent, and immediate memory were all normal on examination 
in January 2007.  As such, there is no indication of memory 
loss of any type, and certainly none as to memory loss for 
names of close relatives, own occupation, or own name.

The Veteran's lowest GAF score of record is 41 which was 
noted in April 2007.  Scores of 45 were noted in March 2007 
May 2007, July 2007, January 2009, and March 2009; scores of 
48 were noted in July 2007 and August 2007; scores of 50 were 
noted in June 2007, August 2007, October 2007, December 2007, 
February 2008, March 2008, July 2008, and December 2008; 
scores of 52 were noted in September 2007 and April 2008; a 
score of 53 was noted in June 2007; and a score of 55 was 
noted in November 2007.  Although a GAF score alone is not a 
basis for assigning a disability rating, these scores are 
consistent with findings such of 
moderate symptoms and appear to be congruent with the 
assigned 70 percent disability rating.  Lower GAF scores, 
which as discussed above would be indicative of total social 
and industrial impairment, have not been assigned.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his attorney have pointed to no such pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that associated with the currently 
assigned 70 percent evaluation.  An increased schedular 
rating is therefore denied.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The RO has rated the Veteran's PTSD 50 percent disabling from 
the date of Service connection, January 21, 2005, to June 5, 
2006, and 70 percent thereafter.  

The Veteran filed a formal claim for an increased disability 
rating for his service-connected PTSD on August 16, 2006.  
However, the RO has indicated that he filed his claim on June 
5, 2006; to afford the Veteran the benefit of the doubt, the 
Board will use the earlier date as the date of claim.  
Accordingly, the appropriate time period for Board 
consideration pursuant to Hart would be one year prior to the 
Veteran's claim, or June 5, 2005 to the present.  

The evidence of record, to include the January 2007 VA 
examination report, does not indicate that the Veteran's PTSD 
was more or less severe during the appeal period under 
consideration.  As was described in some detail above, the 
medical records available for the period in question are 
negative for symptoms which would allow for the assignment of 
a 100 percent rating.  There is thus no basis for awarding 
the Veteran a disability rating other than the currently 
assigned 70 percent for the PTSD at any time from June 5, 
2005 to the present.  

The award of the 70 percent rating from June 5, 2005 to June 
5, 2006 represents an additional benefit to the Veteran.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a schedular disability rating in excess 
of 70 percent is not warranted for the Veteran's service-
connected PTSD.  

Extraschedular rating

For the sake of economy, the Board will discuss the matter of 
referral for an extraschedular rating along with the other 
increased rating issue on appeal, below. 

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

The Veteran seeks an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2008).  

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set out above and will not be 
repeated.



Increased ratings - hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2008).   See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. See 38 C.F.R. § 4.86(b) 
(2008).



Analysis

Schedular rating

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.

A March 2005 report from The Hearing Clinic, Inc. revealed 
the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

40
50
55
60
LEFT

35
45
65
70

Puretone threshold averages were 51 and 54 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 88 percent in the right ear and 92 
percent in the left ear.  This examination report yielded a 
numerical designation of II in the right ear (50 to 57 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination) and a numerical 
designation of I for the left ear (50 to 57 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The January 2007 VA audiological examination report revealed 
the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

50
60
55
55
LEFT

50
55
55
55

Puretone threshold averages were 55 and 54 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 96 percent in the right ear and 94 
percent in the left ear.  This examination report yielded a 
numerical designation of I in the right ear (50 to 57 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination) and a numerical 
designation of I for the left ear (50 to 57 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
Veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  
Neither does the Veteran meet the criteria for 38 C.F.R § 
4.86(a).  Each of the four specified frequencies is not 55 dB 
or more in either ear.  Therefore, the rating under 38 C.F.R. 
§ 4.85 is the correct rating under the regulations for this 
Veteran.

In short, the medical evidence does not support a compensable 
evaluation for the Veteran's bilateral hearing loss under any 
pertinent criteria.

The Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  
See 38 C.F.R. § 3.385.  As for the level of hearing loss, as 
explained above, this must be determined by appropriate 
studies, and in this case the studies performed indicate a 
noncompensable level of hearing loss.

Moreover, the record on appeal demonstrates that the Veteran 
is also service connected for tinnitus, and a 10 percent 
rating as been assigned for that disability. The Veteran is 
not competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, all of the objective medical evidence of record 
indicates that a noncompensable disability rating has been 
correctly assigned by the RO.  The Board thus finds that the 
Veteran's bilateral hearing loss was properly assigned a 
noncompensable disability rating under Diagnostic Code 6100, 
and concludes that the preponderance of the evidence is 
against the Veteran's claim for a compensable evaluation for 
bilateral hearing loss.

Hart consideration

The Veteran's hearing loss has been rated noncompensably 
disabling since the date of service connection, April 5, 
2005.

The Veteran filed a formal claim for an increased disability 
rating for his service-connected bilateral hearing loss on 
June 5, 2006.  Accordingly, the appropriate time period for 
Board consideration pursuant to Hart, supra, would be one 
year prior to the Veteran's claim, or June 5, 2005, to the 
present.  

The evidence of record, to include the March 2005 private 
audiology report and January 2007 VA examination report, does 
not indicate that the Veteran's bilateral hearing loss was 
more or less severe during the appeal period under 
consideration.  The Veteran has pointed to none.  As was 
described in some detail above, the medical records available 
for the period in question are negative for symptoms which 
would allow for the assignment of a higher rating.

Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 
noncompensable evaluation for the bilateral hearing loss at 
any time from June 5, 2005 to the present.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable schedular disability 
rating is not warranted for the Veteran's service-connected 
bilateral hearing loss.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD and bilateral hearing loss.  The medical 
evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2008).  With respect to frequent 
hospitalizations, the evidence does not reflect that the 
Veteran has been hospitalized.  

With respect to employment, the Veteran is not currently 
working.  He indicated that he quit working after 30 years as 
a sole proprietor specializing in advertising on vehicles.  
In a letter received in July 2007, a VA physician indicated 
that due to Veteran's severe PTSD, he was not capable of 
maintaining employment.  The Veteran has in fact been granted 
a total rating based on individual unemployability (TDIU) due 
to his service-connected disabilities, chiefly PTSD.   

There is nothing in the record indicating that the Veteran's 
PTSD or bilateral hearing loss disabilities create any 
unusual employment impairment, above and beyond what is now 
contemplated by TDIU.  In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) (2008) is not warranted.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an increased disability rating for PTSD is 
denied.

Entitlement to an increased rating for bilateral hearing loss 
is denied. 



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


